NO. 07-01-0190-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                 DECEMBER 14, 2001
                           ______________________________

                                     ERIC MCDUFFIE,

                                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2000-432,497; HON. CECIL PURYEAR, PRESIDING
                        _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Eric McDuffie (appellant) appeals his murder conviction. Through two issues, he

contends that the trial court erred in admitting into evidence 1) a picture depicting the stock

of a shotgun found in the trunk of his car and 2) testimony regarding his gang affililiation.

We affirm the judgment.

                                        Background

       The State indicted appellant for the murder of Stephen Lopez. Appellant confessed

to shooting Lopez’s “bitch ass once” as the two drove in separate cars down a street in
Lubbock.      The one shot fired by appellant struck Lopez in the chest, and Lopez

subsequently died from the wound.

                                        Issue One

       Appellant initially complains of the trial court’s admission into evidence of pictures

depicting the trunk of his car. Seen in the pictures is a butt or stock of a shotgun.

Admission of the pictures allegedly violated Texas Rules of Evidence 401, 403, and 404(b)

and constituted reversible error. We overrule the contention for it was waived. That is,

while appellant objected to the pictures when initially tendered into evidence, he remained

silent when they were again referred to later in the trial. Given that appellant had not

requested or obtained a running or continuous objection to the photographs, he was

obligated to object each time they or their contents were mentioned. Ethington v. State,

819 S.W.2d 854, 858-60 (Tex. Crim. App. 1991). Since he did not, his objections were

waived. Id.

                                        Issue Two

       Appellant next contends that the trial court erred in admitting evidence, during the

punishment phase of the trial, of his affiliation with a criminal street gang. This was

allegedly error because it violated his First Amendment right to associate with others. We

overrule the point.

       Evidence of one’s association with a criminal street gang is admissible if relevant,

despite the First Amendment to the United States Constitution. Mason v. State, 905
S.W.2d 570, 576-77 (Tex. Crim. App. 1995). Furthermore, such evidence is relevant at

the punishment phase of the trial “for its bearing on the character of the accused.” Aguilar


                                             2
v. State, 29 S.W.3d 268, 270 (Tex. App.–Houston [14th Dist.] 2000, no pet.). All the State

need do to secure its admission is to present evidence of the gang’s violent or illegal

activities and the defendant’s membership in the organization. Mason v. State, 905
S.W.2d at 577. Here, the State tendered evidence of 1) the violent and illegal activities

of criminal street gangs in general, 2) appellant’s membership in a particular gang, and 3)

this gang’s categorization as a criminal street gang. Given this, the evidence was relevant

to assessing appellant’s character when determining punishment. Thus, it was admissible.

       Accordingly, we affirm the judgment of the trial court.



                                                        Per Curiam



Do not publish.




                                             3